Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 1 of 10




   EXHIBIT 3
         Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 2 of 10




                                 Allman & Petersen Economics, LLC
7677 Oakport Street, Suite 610                                                    Phillip H. Allman, Ph.D.
Oakland, CA 94621                                                                Jeffrey S. Petersen, Ph.D.
(510) 382-1550
(510) 382-1472 (FAX)                                                           www.allmaneconomics.com

                                        Pascal v. Concentra Inc.
                              (Case No. 3:19-cv-002559-JCS, N.D. Cal)
                                          September 18, 2020
                 FS^]`b ]T EZOW\bWTTal Statistical Expert Regarding Sampling Protocol


Assignment

1. I was retained by the Javitch Law Office and the Zimmerman Law Offices to develop a

sampling protocol that will determine the probability that an individual (defined as a telephone

\c[PS`& UOdS jQ]\aS\bk b] `SQSWdS bSfb [SaaOUSa T`][ 9STS\RO\b W\ bVWa [ObbS`)



Results in Brief

2. A sample size of fifty for each subchannel is the first phase of the sampling protocol. The

results of this analysis will specify the likely percentage of phone numbers in each subchannel

that did not give consent to receive text messages. If the trier-of-fact determines that a certain

percentage of the phone numbers in a subchannel needs to be non-consent for the subchannel to

qualify for the class, I can utilize the sample of fifty to determine if it has conclusively been

proven if that percentage has been exceeded. If the sample of fifty is not conclusive, I can

determine the additional sampling that needs to be conducted to arrive at the conclusion of

whether the percentage threshold is exceeded by the subchannel phone numbers.



The Data and the Sampling Protocol

3. There are 21,869 known telephone numbers that received text messages that are the subject of

the litigation in this matter. Additional numbers are expected from the Text Recruit logs in the
         Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 3 of 10




future. HVS`ST]`S' bVS jc\Wb ]T O\OZgaWak T]` bVS sampling protocol are the telephone numbers.

The purpose of the sampling protocol is to determine the probability that a telephone number had

given consent to receive the text messages.

4. It is my understanding that Defendant claims there are different ways an individual may have

given consent to receive text messages and these are labeled subchannels. It is also my

understanding that Defendant will provide a list of these different methods of consent along with

categorizing all telephone numbers into a mutually exclusive subchannel.

5. The purpose of the sampling protocol is to determine how many phone numbers from each

subchannel need to be traced back to source documentation to determine if consent was given.

The sampling protocol in this report does not propose a method for the process of tracing a

phone number to source documentation to determine if consent was given.

6) 6 jaO[^ZW\U ^`]b]Q]Zk T]` bVWa [ObbS` [SO\a bVOb a][S ^V]\S \c[PS`a eWZZ PS `O\R][Zg

selected and traced back to source documentation to determine if consent was given. These

^V]\S \c[PS`a O`S jbVS aO[^ZS)k A simple random sample method for each subchannel will

result in an unbiased data set since each phone number will have an equal probability of being

selected.1 I can conduct the simple random sample upon receipt of the categorization of the

phone numbers using the RAND function in Excel. This will assign each phone number a

random number. The random numbers are then ranked to determine which numbers will be in

the sample. I will subsequently send the selected phone numbers to Defendant to produce

documents relating to those phone numbers.

7. HVS aO[^ZS Wa bVS\ caSR b] RSbS`[W\S bVS ^`]POPWZWbg bVOb bVS ]bVS` j\]\-aO[^ZSRk ^V]\S

numbers gave consent. This process is referred to as inferential statistical analysis, i.e. using a


1
 Kaye, David H. and David A. Freedman)' jFSTS`S\QS <cWRS ]\ Statistics'k ;SRS`OZ ?cRWQWOZ 8S\bS`' FSTS`S\QS
Manual on Scientific Evidence, Third Edition, p.225.


                                                       2
         Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 4 of 10




sample to project to a larger population. The minimum randomly selected sample size required

to make projections from a sample to a large population is thirty.2

8. The number of telephone numbers that will need to be sampled from each subchannel

RS^S\Ra ]\ bVS jb]ZS`OPZS S``]` `ObSk RSbS`[W\SR Pg bVS b`WS`-of-fact. This error rate determines

the parameters of the population average for each subchannel. The population average refers to

the percentage of phone numbers that did not give consent. The sampled phone numbers

determine the sample average. The determination of the sample size is based on a desired level

of confidence and the parameters that are needed for the population average. According to the

Reference Manual on Scientific Evidence, a 95 percent confidence interval is widely accepted

among scientists:

        Traditionally, scientists adopt the 95 percent level of confidence, which means that if 100

        samples of the same size were drawn, the confidence interval expected for at least 95 of

        the samples would be expected to include the true population value.3

Therefore, the statistical analysis in this matter for determining sample size will utilize a 95

percent level of confidence.

9. The sample size also needs to consider the difficulty in obtaining the sample and this should

be a factor in determining the tolerable error rate. If it is difficult to determine whether a phone

number gave consent, then a higher error rate should be allowed. Smaller sample sizes are

associated with a higher probability of error.

10. My recommendation based on all the aforementioned factors is to begin the sampling

process by randomly selecting fifty telephone numbers from each subchannel to determine



2
 Source: McClave, James and Terry Sincich, Statistics, 13th Edition, Pearson: Boston, 2017, p.321.
3
 9WO[]\R' GVS`W GSWR[O\' jFSTS`S\QS <cWRS ]\ Gc`dSg FSaSO`QV'k ;SRS`OZ ?cRWQWOZ 8S\bS`' FSTS`S\QS BO\cOZ ]\
Scientific Evidence, Third Edition, p.381.


                                                     3
         Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 5 of 10




whether they gave consent. Based on the result of this process, I can inform the trier-of-fact of

the parameters of the population mean for each subchannel.



An Example of the How the Sampling Protocol will Result in Useful Information for the Trier-of-

Fact in Determining the Class Size

11. Aaac[S jSubchannel ,k O\R jGcPQVO\\SZ -k P]bV contain 2,500 telephone numbers. If the

sample of fifty phone numbers from Subchannel 1 results in 47 phone numbers not giving

consent, then the sample average is 94.0 percent non-consent. The margin of error defines the

confidence interval for the population average.4 In this example, the margin of error is 6.5

percent.5 Therefore, the lower bound of the confidence interval is 87.5 percent (94.0 percent i

6.5 percent). Since the margin of error statistic was computed with a 95 percent level of

confidence, there is a 97.5 percent probability that at least 87.5 percent of the phone numbers in

Subchannel 1 did not give consent.6 >b Wa j42)0 ^S`QS\bk PSQOcaS O two-tailed method is used that

divides 2.5 percent of the allowable error on both tails.7 The most likely outcome for the

population average is that approximately 94.0 percent of the phone numbers in Subchannel 1 did

not give consent. Therefore, if the sample size is increased, the lower bound of the confidence

interval should increase and approach 94.0 percent. For example, if 250 telephone numbers are

sampled, it is likely that the lower bound will increase to 91.2 percent.




4
  Kaye, David H. and David A. Freedman)' jFSTS`S\QS <cWRS ]\ Statistics'k ;SRS`OZ ?cRWQWOZ 8S\bS`' FSTSrence
Manual on Scientific Evidence, Third Edition, p.245.
5
  ESbS`aS\' ?STT`Sg G) O\R EVWZZW^ 6ZZ[O\' jHVS BO`UW\ ]T :``]` ]\ 9O[OUSa 8OZQcZObW]\a 7OaSR ]\ GO[^ZS Gc`dSg
9ObO W\ 8ZOaa 6QbW]\ KOUS O\R =]c` 8OaSa'k Journal of Legal Economics, Volume 25, No. 1-2, September 2019,
page 140.
6
  Ibid., page 150.
7
  Freedman, David A., Robert Pisani and Roger Purvis. 2007. Statistics, Fourth Edition, New York: W.W. Norton &
Company, Inc., page 381.


                                                      4
         Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 6 of 10




12. If the sample of fifty phone numbers from Subchannel 2 results in no one giving consent,

then the sample average is 100 percent non-consent. The most likely result for the population

average is a percentage very close to 100 percent. In other words, if all phone numbers in this

subchannel were traced for a consent determination, the result would be a percentage very close

to 100 percent. The sample size of fifty shows a definitive conclusion that the population

average is at least 94.0 percent.8 If this percentage is not sufficient to attain a consent

determination for the subchannel, then the trier-of-fact will need to specify the percentage that is

sufficient before I can determine the full sample size. For example, if the trier-of-fact determines

that 98.0 percent is needed for class membership, then the sample would need to be increased to

150 telephone numbers if each number resulted in non-consent.

13. If a subchannel contains less than fifty phone numbers, they can all be traced to source

documentation to determine if consent was given. No sampling would be required. Therefore,

in the first round of sampling, the maximum number of phone numbers that would need to be

traced for consent is based on the following formula: Number of Consent Categories x 50.



Summary of Sampling Protocol

14. In summary,

       Step 1: Randomly select fifty phone numbers from each subchannel to determine if

        consent was given. If a subchannel contains less than fifty phone numbers, determine

        consent for all numbers.

       Step 2: Trier-of-fact determines the threshold for the percentage of phone numbers that

        needs to be exceeded for a subchannel to qualify for inclusion in the class. Based on this


8
 The binomial test was utilized to compute this statistic. Freedman, David A., Robert Pisani and Roger Purvis.
2007. Statistics, Fourth Edition, New York: W.W. Norton & Company, Inc., page 259.


                                                        5
         Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 7 of 10




        information, I can determine if further sampling needs to be conducted to make the

        consent determination.

       Step 3: Determine the full sample size for each subchannel that will determine with 95

        percent confidence whether the percentage of non-consent phone numbers in that

        category exceed the threshold established by the trier-of-fact.



Professional Qualifications

15. My resume, fee schedule and list of trials and depositions in the last four years are attached

as Exhibit A. I received a Ph.D. in economics from the University of Utah. My primary fields

of expertise are statistics, survey methodology, labor economics, and forensic economics. My

publications in the fields of statistics, survey methodology, labor economics, and forensic

economics have been cited 134 times according to Google Scholar. I have publications in the

following peer-reviewed journals: Journal of Legal Economics, Industrial Relations, Journal of

Policy Analysis and Management, and the American Journal of Industrial Medicine. In addition,

I am the co-author of a peer-reviewed book published by the W.E. Upjohn Institute for

Employment Research.9

16) > O[ O\ ORXc\Qb Oaa]QWObS ^`]TSaa]` ]T SQ]\][WQa Ob Gb) BO`gla 8]ZZSUS W\ B]`OUO'

California. I teach managerial economics in the Master of Business Administration program. I

am a former member of the Board of Directors of the American Academy of Economic and

Financial Experts. My term as a board member was April 2017 to April 2020.




9
 Levine, David I., Frank W. Neuhauser, Richard Reuben, Jeffrey S. Petersen, and Christian Echeverria, Carve-
INMLT DH <IKE@KLU ,IGJ@HL=MDIH) *H *H=FRLDL IA MC@ .QJ@KD@H>@ DH MC@ ,=FDAIKHD= ,IHLMKN>MDIH 1H?NLMKR$ W.E.
Upjohn Institute for Employment Research, Kalamazoo, MI 2003.


                                                       6
         Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 8 of 10




17. I have substantial expertise in projecting class-wide damages based on inferential statistical

analysis, i.e. using a data sample to project to a larger population. My experience is in the form

of academic qualifications and litigation consulting experience.

18. I am the lead author of a peer-reviewed journal article regarding statistical analysis in class

action wage and hour cases. I am also the lead author of other peer-reviewed journal articles that

utilize inferential statistical analysis as the basis of the conclusions of the study. These articles

are listed below:

        jHVS BO`UW\ ]T :``or on Damages Calculations Based on Sample Survey Data in Class

         6QbW]\ KOUS O\R =]c` 8OaSa'k Journal of Legal Economics, Volume 25, No. 1-2,

         September 2019.

        jHVS :TTSQb ]T bVS >\bS\b b] FSbW`S Ob 6US 2+ ]` DZRS` ]\ K]`Y AWTS :f^SQbO\Qg'k Journal

         of Legal Economics, Volume 23, No. 2, April 2017

        j6 8][^O`Wa]\ ]T =SOZbV DcbQ][Sa 6[]\U DZRS` 8]\ab`cQbW]\ O\R 7ZcS-Collar

         :[^Z]gSSa W\ bVS I\WbSR GbObSa'k American Journal of Industrial Medicine, 1998,

         Volume 34, No. 3.

19. In the federal case titled Kristal Nucci, et al. v. Rite Aid Corporation, et al. (case no. 19-CV-

01434-LHK), my sampling design and survey results were cited several times by the Honorable

Judge Lucy H. Koh in an order granting class certification. For exa[^ZS' ?cRUS @]V e`WbSa' j9`)

ESbS`aS\la Sf^S`b `S^]`b O\R bVS c\RS`ZgW\U ac`dSg OZa] SabOPZWaV eVSbVS` S[^Z]gSSa eS`S

`S_cW`SR b] ^c`QVOaS QZ]bVW\U Wa O QZOaaeWRS _cSabW]\ acPXSQb b] Q][[]\ ^`]]T)k10 In the federal

case titled Coleman v Brown, I was designated as the sampling design and survey expert in a

Special Master research team appointed by the Honorable Kimberly Mueller. My role was to


10
  Kristal Nucci, et al. v. Rite Aid Corporation, et al. Case no. 19-CV-01434-A=@) jD`RS` 9S\gW\U B]bW]\ b]
Gb`WYS O\R <`O\bW\U 8ZOaa 8S`bWTWQObW]\'k ^OUS ,4)


                                                       7
        Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 9 of 10




supervise the design and implementation of a survey to psychiatrists employed by the California

Department of Corrections.

20. I have recently presented at five professional conferences of statisticians, damages experts

and survey experts regarding conducting sampling design and projection of class-wide damages

in class action wage and hour cases. I also recently gave a presentation to attorneys on sampling

design based on the Supreme Court decision in Tyson Foods v. Bouaphakeo. The titles of the

presentations and the conferences are listed below:

      jGbObWabWQOZ :dWRS\QS W\ KOUS O\R =]c` 8ZOaa 6QbW]\a GW\ce Tyson Foods: Impact on

       Certification and H`WOZ'k KSPW\O` V]abSR Pg Gb`OTT]`R Publications, June 2020

      jHVS >[^ZWQObW]\a ]T FSQS\b ASUOZ 9SQWaW]\a T]` Gc`dSg BSbV]R]Z]Ug W\ 8ZOaa 6QbW]\

       KOUS O\R =]c` 8OaSa'k 6\\cOZ 8]\TS`S\QS ]T bVS EOQWTWQ 8VO^bS` ]T bVS American

       Association for Public Opinion Research, San Francisco, CA, December 2019.

      j9c`O\ 9c`O\5 HVS >[^]`bO\b >aacSa W\ bVS He] 9c`O\ 9SQWaW]\a T]` Gc`dSga O\R

       GbObWabWQOZ 6\OZgaWa'k KSabS`\ :Q]\][WQ 6aa]QWObW]\ 6\\cOZ 8]\TS`S\QS' GO\ ;`O\QWaQ]'

       CA, June 2019.

      jHVS BO`UW\ ]T :``]` ]\ 9O[OUSa 8OZQcZObW]\a W\ 8ZOaa 6QbW]\ KOUS O\R =]c` 8OaSa'k

       Allied Social Science Associations Annual Conference, National Association of Forensic

       Economics, Atlanta, GA, January 2019.

      jGc`dSg 9SaWU\ O\R 6\OZgaWa W\ 8ZOaa 6QbW]\ KOUS O\R =]c` 8OaSa'k 6\\cOZ

       Conference of the Pacific Chapter of the American Association for Public Opinion

       Research, San Francisco, CA, December 2018.




                                                8
       Case 3:19-cv-02559-JCS Document 89-3 Filed 10/30/20 Page 10 of 10




      jIaW\U Gc`dSga b] 6aaSaa 9O[OUSa W\ 8ZOaa 6QbW]\ KOUS O\R =]c` 8OaSa'k .+th Annual

       Meeting of the American Academy of Economic and Financial Experts, Las Vegas, NV,

       April 2018.

20. I have worked on 73 class action cases in determining the payments due the class members.

In many of these cases I have also performed statistical analysis to assist the trier-of-fact in

determining liability. The breakdown between plaintiff and defense retentions in these cases is

85 percent for plaintiffs and 15 percent for defendants. I have testified at trial for both plaintiffs

and defendants in class action cases.



21. I am prepared to testify to the contents of this report in deposition or at trial if called upon to

do so. I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.




                                                                                       9/18/20

___________________________________                                                _______________

Jeffrey S. Petersen, Ph.D.                                                                Date




                                                   9
